PER CURIAM.
Appellant was convicted of attempted manslaughter and aggravated battery. Both offenses arise out of one act as defined in Carawan v. State, 515 So.2d 161, 170 (Fla.1987). We reject all of appellant’s arguments except his final one; namely, that he could not be adjudicated guilty of and sentenced for aggravated battery on the basis of the same conduct for which he was convicted and sentenced for the crime of attempted manslaughter. We agree and remand, in accordance with Carawan, with direction to vacate either of the two convictions. We note that attempted manslaughter is a third degree felony, and aggravated battery, a second, which are identical with the levels of offenses in Carawan.
HERSEY, C.J., GLICKSTEIN J., and TOBIN, DAVID L., Associate Judge, concur.